Name: 2004/509/EC:Commission Decision of 4 June 2004 adjusting the weightings applicable from 1 August, 1 September, 1 October, 1 November and 1 December 2003 to the remuneration of officials of the European Communities serving in third countries
 Type: Decision
 Subject Matter: monetary relations;  personnel management and staff remuneration;  EU institutions and European civil service;  economic conditions;  cooperation policy;  monetary economics
 Date Published: 2004-06-10; 2005-10-12

 10.6.2004 EN Official Journal of the European Union L 207/13 COMMISSION DECISION of 4 June 2004 adjusting the weightings applicable from 1 August, 1 September, 1 October, 1 November and 1 December 2003 to the remuneration of officials of the European Communities serving in third countries (2004/509/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (EC, ECSC, Euratom) No 2182/2003 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas: (1) Pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, Council Regulation (EC, ECSC, Euratom) No 64/2004 (3) laid down the weightings to be applied from 1 July 2003 to the remuneration of officials serving in third countries, payable in the currency of their country of employment. (2) The Commission has made a number of adjustments to these weightings (4) in recent months, pursuant to the second paragraph of Article 13 of Annex X to the Staff Regulations. (3) Some of these weightings should be adjusted with effect from 1 August, 1 September, 1 October, 1 November and 1 December 2003 given that the statistics available to the Commission show that in certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, HAS DECIDED AS FOLLOWS: Sole Article With effect from 1 August, 1 September, 1 October, 1 November and 1 December 2003 the weightings applicable to the remuneration of officials serving in third countries payable in the currency of their country of employment are adjusted as shown in the Annex. The exchange rates for the calculation of such remuneration shall be those used for implementation of the general budget of the European Communities for the month preceding the dates referred to in the first paragraph. Done at Brussels, 4 June 2004. For the Commission Erkki LIIKANEN Member of the Commission (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 327, 16.12.2003, p. 3. (3) OJ L 10, 16.1.2004, p. 1. (4) OJ L 308, 25.11.2003, p. 25. ANNEX PLACE OF EMPLOYMENT Weightings August 2003 Nil PLACE OF EMPLOYMENT Weightings September 2003 Dominican Republic 43,5 PLACE OF EMPLOYMENT Weightings October 2003 The Gambia 35,0 PLACE OF EMPLOYMENT Weightings November 2003 Dominican Republic 51,0 Eritrea 43,4 Venezuela 73,8 PLACE OF EMPLOYMENT Weightings December 2003 Angola 116,6 Jamaica 83,0 Mozambique 73,5 Rumania 50,0